SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53220 Global Gate Property Corp. (Exact Name of Registrant as specified in its charter) Nevada 20-3305472 (State or other jurisdiction (IRS Employer File Number) of incorporation) 400 Park Avenue, Suite 1440 New York, New York (Address of principal executive offices) (zip code) (860) 604-5892 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of,May 15, 2011, was 50,033,333. 1 FORM 10-Q Global Gate Property Corp. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended March 31, 2011 4 Consolidated Balance Sheets (Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 Controls and Procedures 16 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A.Risk Factors 16 Item 6. Exhibits 16 Signatures 17 2 INTRODUCTORY NOTE This Report on Form10-Q for Global Gate Property Corp. ("Global Gate" or the "Company") may contain forward-looking statements. You can identify these statements by forward-looking words such as "may," "will," "expect," "intend," "anticipate," believe," "estimate" and "continue" or similar words. Forward-looking statements include information concerning possible or assumed future business success or financial results. You should read statements that contain these words carefully because they discuss future expectations and plans, which contain projections of future results of operations or financial condition or state other forward-looking information. We believe that it is important to communicate future expectations to investors. However, there may be events in the future that we are not able to accurately predict or control. Accordingly, we do not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties set forth under "Risk Factors" in our Annual Report on Form10-K for the year ended December31, 2010 and other periodic reports filed with the SEC. Accordingly, to the extent that this Report contains forward-looking statements regarding the financial condition, operating results, business prospects or any other aspect of the Company, please be advised that Global Gate's actual financial condition, operating results and business performance may differ materially from that projected or estimated by the Company in forward-looking statements. 3 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GLOBAL GATE PROPERTY CORP. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended March 31, 2011 4 GLOBAL GATE PROPERTY CORP. CONSOLIDATED BALANCE SHEETS Mar. 31, 2011 Dec. 31, 2010 ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable Inventory - Prepaid and other current assets Total current assets Fixed assets Less: Accumulated depreciation ) ) Goodwill Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Loan payable Due to related parties Other liabilities - Total current liabilities Stockholders' equity (deficit): Preferred stock, $.01 par value; 1,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 500,000,000 shares authorized; 50,033,333 shares issued & outstanding Additional paid in capital Accumulated deficit ) ) Total Global Gate Property Corp. stockholders' equity (deficit) ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 GLOBAL GATE PROPERTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Three Months Ended Mar. 31, 2011 Mar. 31, 2010 Revenue $ $ Cost of goods sold Gross profit Operating expenses: Amortization & depreciation Consulting fees - related parties - Legal and accounting fees Salaries, wages and employee benefits - Other general and administrative Income (loss) from operations ) Other income (expense): Interest expense - ) - ) Income (loss) before provision for income taxes ) Provision for income tax - - Net income (loss) ) Less: Net (income) loss attributable to noncontrolling interest ) Net income (loss) attributable to common stockholders $ ) $ Net income (loss) per share (Basic and fully diluted) ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 6 GLOBAL GATE PROPERTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended Three Months Ended Mar. 31, 2011 Mar. 31, 2010 Cash Flows From Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Share-based employee compensation expense - Changes in assets and liabilities: Accounts receivable ) Inventory ) - Prepaid and other current assets - Accounts payable ) Other liabilities ) - Net cash provided by (used in) operating activities ) Cash Flows From Financing Activities: Proceeds from payable to related parties Net cash provided byfinancing activities Net Increase In Cash Cash At The Beginning Of The Period Cash At The End Of The Period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $
